Citation Nr: 1447267	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left middle finger disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from February 1954 to November 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the above claimed benefits.

The Veteran provided testimony during a videoconference hearing before the undersigned in September 2014.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran testified that he received inpatient treatment for his left middle finger disability during service between June and August 1954.  Specifically, he stated that he was treated for six weeks at either an Army base called Camp Bender or Air Force base called Camp Tanaguchi and at a military hospital near Mt. Fuji.  The record demonstrates that a request for such records was initiated in November 2012, but a response has not yet been received.  

As records from such treatment are relevant to the claim, VA has an obligation to obtain them if they are available.  38 U.S.C.A. § 5103A(c)(1) (West 2002).  Moreover, VA is required to follow up from its initial request and to search alternate sources, if the records are unavailable.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the necessary steps to obtain copies of any reports of hospital or other clinical records related to left middle finger treatment from June to August 1954 at Camp Bender and Camp Tanaguchi.  If records cannot be obtained, the Veteran and his representative should be advised of the efforts to obtain the records and their unavailability.

2.  Thereafter, provide the Veteran with a VA examination to determine whether any current left middle finger disability is etiologically related to that injury.  The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

For any current left middle finger disability, to include scarring, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


